In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-424V
                                   Filed: December 20, 2017
                                        UNPUBLISHED


    KRYSTAL ALCOTT,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Hepatitis B (Hep B) Vaccine;
                                                             Shoulder Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

      On March 24, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury as a result of
a hepatitis B vaccination administered on June 17, 2016. Petition at 1, 3. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On November 17, 2017, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a SIRVA. On December 14, 2017, respondent filed a
proffer on award of compensation (“Proffer”) indicating petitioner should be awarded
$83,461.59 representing compensation for pain and suffering ($81,250.00) and past
unreimbursable expenses ($2,211.59). Proffer at 1-2. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Based on the record as a

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $83,461.59 (representing $81,250.00 for pain
and suffering and $2,211.59 for past unreimbursable expenses) the form of a
check payable to petitioner, Krystal Alcott. This amount represents compensation
for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                      )
 KRYSTAL ALCOTT,                                      )
                                                      )
                  Petitioner,                         )
                                                      )    No. 17-424V
 v.                                                   )    Chief Special Master Dorsey
                                                      )    ECF
 SECRETARY OF HEALTH AND HUMAN                        )
 SERVICES,                                            )
                                                      )
                  Respondent.                         )
                                                      )

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that Krystal Alcott should be awarded $81,250.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          B.     Past Unreimbursable Expenses

          Evidence supplied by petitioner documents Krystal Alcott’s expenditure of past

unreimbursable expenses related to her vaccine-related injury. Respondent proffers that

petitioner should be awarded past unreimbursable expenses in the amount of $2,211.59, as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to Krystal Alcott should be made
through a lump sum payment as described below and requests that the Chief Special Master’s

decision and the Court’s judgment award the following1: a lump sum payment of $83,461.59,

representing compensation for pain and suffering ($81,250.00), and past unreimbursable

expenses ($2,211.59), in the form of a check payable to petitioner, Krystal Alcott.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Krystal Alcott:                                $83,461.59

                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division

                                              s/ Sarah C. Duncan
                                              Sarah C. Duncan
                                              Trial Attorney
                                              Torts Branch, Civil Division
                                              U.S. Department of Justice
                                              P.O. Box 146
                                              Benjamin Franklin Station
                                              Washington, D.C. 20044-0146
                                              Tel: (202) 514-9729
                                              Fax: (202) 616-4310
DATED: December 14, 2017




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2